Citation Nr: 1231715	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a genitourinary condition, to include chronic prostatitis, chronic urethritis, and interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO reopened what it perceived as a previously denied November 1981 claim for a prostate condition, and denied the reopened claim on the merits.  

Significantly, however, the RO erred, albeit harmlessly, in finding that the Veteran's November 1981 claim of service connection for a prostate condition was finally adjudicated because the record does not contain a rating decision or administrative decision which indicates that the Veteran's November 1981 claim was actually denied.  Rather, and for the reasons explained below, the Veteran's November 1981 claim should have been treated as an abandoned claim pursuant to 38 C.F.R. § 3.158.  Historically, the Veteran submitted a November 1981 claim of service connection for a prostate condition.  In May 1982, the RO issued a deferred rating decision indicating, in pertinent part, that the Veteran needed to submit evidence of continuity and current existence of disease.  In a June 1982 letter, the Veteran was notified that he needed to send medical statements from doctors to show continuity of symptoms since service and to show current residuals.  The letter further notified the Veteran that he was to send the evidence to the RO as soon as possible; and, if not received within one year of the date of the letter, benefits, if entitlement was established, may not be paid prior to the date of its receipt.  The Veteran did not respond to this letter.  The next document in the claims file is a November 1995 request from the Veteran for a copy of his military record.  

Significantly, neither the May 1982 deferred rating decision nor the June 1982 letter can be construed as a "denial" of the Veteran's claim.  Neither of these documents specifically indicated that his claim would implicitly be denied if he did not respond, and, the RO at no time issued a confirmed rating decision, or administrative decision, or other correspondence expressly denying the Veteran's November 1981 claim.  Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.  That is exactly what happened in this case.  In light of the foregoing, the Veteran's November 1981 claim must be considered as having been abandoned.  In this case, the RO sent a letter to the Veteran in June 1982 requesting information from the Veteran in response to his November 1981 claim.  The Veteran never responded and no action was thereafter taken on the claim.  According to 38 C.F.R. § 3.158, the claim was abandoned.  Abandoned claims are not considered finally denied claims.  

In light of the foregoing, the RO erred by considering the Veteran's November 2009 claim on a new and material basis.  However, because the RO "reopened" the claim, the RO considered the merits of the claim nonetheless; and as such, any error on the RO's part in first considering the claim on a new and material basis is harmless.  

Moreover, because the RO reopened the claim and adjudicated the claim on the merits, there is no prejudice to the Veteran if the Board now recharacterizes the issue as one of service connection.  Normally, when the RO reopens a previously denied claim, the Board is still required to review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  However, here, as noted above, the RO should have characterized the issue as a claim of service connection without having to first reopen it; and as such, the Board need not reopen a claim that did not need reopening in the first instance.  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical and lay evidence is competent and credible, and establishes that it is at least as likely as not that the Veteran's current genitourinary condition, to include chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis had its onset during service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's genitourinary condition, to include chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis was incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a genitourinary condition, to include chronic prostatitis, chronic urethritis, and interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a genitourinary condition, to include chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis (genitourinary disability).  He asserts that he began having prostatitis and/or urethritis symptoms in service, and that these symptoms have continued since that time.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions requiring medical expertise, thus, generally, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered and competent lay evidence  can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, that veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A claimant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran asserts that he is entitled to service connection for a genitourinary condition.  In particular, the Veteran maintains that he began having problems with chronic prostatitis and/or urethritis during service; that these problems persisted during service, and continued after service through the present.  The Veteran also alleges that his currently diagnosed genitourinary disabilities are related to the disabilities that had their onset during service.  

Service treatment records (STRs) associated with the claims file show that on October 23, 1953, the Veteran sought treatment for a cold of one-week's duration.  At that time, the Veteran also reported a "prostatic discharge."  A smear was recommended.  On October 26, 1953, the Veteran was tested with a smear from his penal canal.  The result was "many pus cells; no organisms seen."  On November 9, 1953, the Veteran was treated for recurrent prostatitis.  The entry indicated that the Veteran last had intercourse 7 days prior and started to drip about 10 hours later.  Additionally the entry notes that the Veteran was already taking an antibiotic (10 capsules) for three days before he had intercourse.  The examiner indicated that the g-c smear was in order.  The test results of the g.c. (gonorrhea) smear indicated, "Gram neg. intra and extra cellular diplococcic present."  

On November 21, 1953, the Veteran continued to report burning, discharge, and dribbling.  The impression was chronic urethritis.  A urethral smear and cultures were ordered.  The test prescription noted a provisional diagnosis of chronic urethritis and penile discharge.  The examiner requested smear and culture including acid fast studies.  The test results indicated many pus cells, but no specific organisms were identified.  Finally, on November 24, 1953, the Veteran was seen again, and the examiner noted that the Veteran was on Terramycin for urethral discharge, and again, the impression was urethritis and prostatitis.  Additional terramycin was prescribed.  The Veteran noted on his Report of Medical History at Discharge in January 1957 that he had been treated for prostate problems in 1953.  The examiner at the Veteran's discharge examination acknowledged the 1953 treatment noted above, and indicated that the Veteran's prostate infection in 1953 was treated by sulfa and prostate massage, and there were no complications or sequelae.  

Currently, the Veteran is being treated for recurrent chronic urinary tract infections, bilateral renal stones, chronic prostatitis, chronic pelvic pain syndrome, and interstitial cystitis.  The only remaining question, therefore, is whether the Veteran's current disabilities are related to the symptoms in service, and/or whether the Veteran's current disabilities had their onset during service.  

According to the Veteran, his symptoms began during service and continued to the present day.  While the Veteran is certainly competent to report what is observable to the lay person, such as symptoms of pain and urethral discharge, he is not a medical expert, and therefore is not competent to state whether the current disability is the same disability that he had in service.  

Nonetheless, the Veteran is certainly competent to report his continuity of symptoms since service, and there is no reason to doubt his credibility in that regard.  Additionally, private records dating back to 1989 show continued treatment since that time for various genitourinary conditions, such as frequent urinary tract infections, pelvic pain, chronic kidney stones, recurrent prostatitis, hematuria, etc.  Although the Veteran has been unable to obtain any of his medical records from the 1960's and 1970's, as it appears these records have long since been destroyed, the more recent private medical records consistently note that the Veteran has a "long-standing history of prostate/urethral problems."  For example, medical records dating as far back as January 1988 show that the Veteran was complaining of prostatic fluid.  A June 1989 memorandum from S.W.H., MD notes that the Veteran's past medical history included some chronic prostatic infections and other problems, throughout the 60's 70's and 80's.  Additionally, an October 2002 examination report from the Veteran's treating urologist, Dr. J.N., MD, notes that, "Since the age of 18, [the Veteran] has had what would be best described as episodic chronic prostatitis with some pyuria..."

In a December 2009 memorandum, the Veteran's treating urologist, Dr. J.N. noted that the Veteran was initially seen by him in 2002 for a chronic pain syndrome which dated back several years.  Dr. J.N. also noted that the Veteran had ongoing urinary symptoms with urinary frequency, bladder pain, and pelvic pain, which had been attributed to a variety of conditions.  This, according to Dr. J.N. was associated with chronic prostatitis and interstitial cystitis.  Dr. J.N. also noted that the Veteran chronic prostatitis appeared to be a chronic pelvic pain syndrome and not that of bacterial prostatitis.  According to the memo, the Veteran's condition had been quite serious and had required a variety of treatment by several different physicians.  As early as October 2002, a cystoscopy confirmed posterior urethritis and what as felt to be interstitial cystitis.  

With regard to a medical nexus, the Veteran was afforded a VA genitourinary examination in January 2010.  The examiner was not provided with the claims file for review at that time, and although the Veteran's current genitourinary diagnoses identified above were acknowledged, the VA examiner explained that an opinion as to the etiology of these disabilities was not possible without a review of the claims file.  The claims file was subsequently provided to the examiner in May 2010.  The examiner noted the November 1953 entries in the STRs, and in particular the smear test which was interpreted as Gram negative intra and extra cellular diplococci present.  The examiner specifically indicated that this test result confirms that the Veteran had gonorrhea and she opined that the gonorrhea was misdiagnosed as chronic urethritis, prostatitis.  The examiner referred to the November 1953 STR which indicated that the Veteran had intercourse with drip 10 hours later.  The examiner also pointed out that there were a number of entries in the STRs that referred to prostatitis and chronic urethritis, but the lab confirmed gonorrhea.  Based on this finding alone, the examiner in May 2010 opined that the Veteran's current chronic prostatitis with residuals of interstitial cystitis and chronic pelvic pain was not caused by or related to the gonorrhea that was treated in service.  

The above VA opinion is inadequate for two reasons.  First, the Veteran has consistently maintained that the Veteran's in-service lab finding of gonorrhea was a misdiagnosis, and the examiner never considered the Veteran's credible and competent statements regarding continuity of symptoms during service and since service separation.  Secondly, the VA examiner only addressed the lab finding which noted a positive finding for gonorrhea; however, as noted above, the STRs contained two other lab findings dated within the same time period as the positive finding, which were negative for organisms.  The VA examiner failed to mention these findings in her opinion.  Because the VA examiner in May 2010 failed to consider the Veteran's competent and credible statements regarding continuity of symptoms since service; and, because the examiner failed to consider all the evidence of record, the opinion is inadequate and carries no probative value.  

In a July 2010 response to the May 2010 VA opinion, Dr. J.N. noted that the Veteran had a significant problem with recurrent urinary tract infections, bilateral renal stones, chronic prostatitis and what was felt to be interstitial cystitis.  Dr. J.N further noted that several physicians over the years had confirmed the Veteran's lower urinary tract problems.  Dr. J.N. indicated that the Veteran had an ongoing urologic bladder issue dating back to his military service years.  

In a follow-up memorandum dated in December 2010, Dr. J.N. further indicated that he had an opportunity to review the Veteran's STRs as well as his private treatment records from the 1980s.  Dr. J.N. opined that it was fairly clear that the Veteran had a rather significant case of urethritis which may have been secondary to gonorrhea or may have been non specific urethritis with the development of what appears to have been chronic prostatitis.  Dr. J.N. referred to the specific STRs summarized above and noted the following:  

The earliest records indicating the patient is having difficulty is a reference to his condition on October 23, 1953.  On that occasion, the patient had what is described as prostatitis and discharge.  Several days after this on October 26, 1953 the patient did have a gram stain that showed no specific organisms.  By November 9th and subsequently November 21, 1953, he is being described as having recurrent prostatitis, on the later entry chronic urethritis.  It should be noted that on November 9, 1953, he had a gram stain that showed gram negative diplococcic, but on November 21, 1953 he had no specific bacteria identified.  He had been treated apparently with Penicillin with a limited does and also Terramycin.  Another reference to his prostate infection and/or inflammation is noted on his discharge records identifying prostate troubles as far back as Keesler Air Force Base in Mississippi.  I believe that these records clearly indicate that the patient did have a chronic inflammatory process of the prostate urethra and/or anterior urethra which was long-term and with continued development of a chronic prostatitis picture throughout the 60's 70's and in particularly 1980's noted by Dr. [B.D.] in Tahoe, California dated June 27, 1989.

It is difficult to assess the etiology of interstitial cystitis.  However, it is well confirmed that chronic inflammatory conditions of the urethra and prostate in the male can lead to a chronic inflammatory condition of the bladder which is often associated with the development of interstitial cystitis.  Having had the opportunity to cystoscope this patient and identify the classic signs of interstitial cystitis, the diagnosis of that condition at this time does not appear in question.  He also has a posterior urethritis and inflammatory condition which apparently has been persistent for many decades.  It is clearly evident that this patient did have a chronic inflammatory condition of his posterior urethra and prostatic fossa while in the military and that this condition did continue as mentioned.  Hence, it would seem reasonable that there is a strong possibility that there is some continuity of this patient's present diagnosis of interstitial cystitis with his chronic inflammatory urethritis and prostatitis in the military.  In reviewing the treatment regiments utilized in the 1950's, there is some question as to whether he was completely treated effectively though it is difficult to access as variety of antibiotics were used to include Penicillin, Aureomycin and Terramycin.  This patient's chronic pelvic pain syndrome almost certainly is related to his chronic prostatitis, chronic urethritis, and interstitial cystitis.  Hence the correlation back to his military service seems fairly clear to me.  

The opinion of Dr. J.N. is adequate, and highly probative.  The opinion considers the Veteran's credible statements regarding continuity of symptoms since service; and, significantly, finds based on the STRs that the Veteran developed a chronic prostatitis/urethritis condition during service irrespective of whether or not he contracted gonorrhea during service.  Dr. J.Ns opinion is based on sound medical principles and considers all of the medical evidence of record including all of the STRs.  

The Veteran was afforded another VA examination in April 2012.  The examiner reviewed the Veteran's claim's file and opined that it was less likely than not that the Veteran's current genitourinary disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that he reviewed the case with a resident urologist and provided the following rationale:  

This veteran had gonorrhea from October 1953 until November 1953, it was first treated with 10 capsules (insufficient dose) of penicillin, infection was not cured and vet again complained of recurrence on Nov 21 1953, this was then treated with Terramycin on Nov 21, 1953, the records mention the infection one other time, that is the 24th of November 1953.

After this there is not mention of the infection in his STRs, so I assume that his gonorrhea was cured after his 7 day course of antibiotics.  The fact that he had gonorrhea for approximately one month in the service certainly does not make the condition chronic.

The Veteran was diagnosed with recurrent prostatitis, chronic urethritis, while in the service, but these diagnosis (sic) were clearly the gonorrhea, they were all the same diagnosis.  There is no evidence in his STRs of a chronic condition.  The condition lasted approx one month, was initially not treated with sufficient antibiotics and after proper treatment the condition resolved.  He was not seen for urinary problems after November of 1953, his discharge exam 30 Jan 1957 does mention prostate infection, states it was treated, no complications or sequelae.  

There is simply no evidence that correlates his post service prostate/bladder condition with his gonorrhea he had while he was in the service.  Evidence does not suggest chronicity of the condition while he was in the service, it actually suggest the opposite, that it was cured.  

This veteran does now apparently have interstitial cystitis and chronic pelvic pain syndrome, however it is not related to his gonorrhea that occurred while in service.

The examiner continued to explain why none of the Veteran's current genitourinary disabilities are related to gonorrhea.  In conclusion, the VA examiner indicated his belief that Dr. J.N.'s opinion was based largely on assumption and speculation, pointing out that the STRs show only one month of genitourinary problems, which in the VA examiner's opinion, did not represent a chronic condition.  The examiner further notes that there is no factual evidence that relates the in-service condition with the post service conditions, finding that the in-service condition was gonorrhea, and not a chronic prostate or bladder condition.  

As with the prior VA opinion of May 2010, the April 2012 VA opinion is also inadequate.  The opinion does not consider all of the evidence of record, and in particular, the Veteran's factual and credible reports of continuity of symptoms since service.  Furthermore, the April 2012 opinion states firmly that the Veteran had gonorrhea in service, and presumes, incorrectly, that the Veteran did not have a chronic prostate and/or bladder condition only because he may have also had gonorrhea during service.  The VA examiner places so much emphasis on whether or not the Veteran had gonorrhea, but fails to acknowledge that, regardless of whether the Veteran had gonorrhea, he may have also had a chronic underlying prostate and/or bladder condition.  This is precisely what the STRs appear to show.  Certainly, if the Veteran had gonorrhea, this was not chronic, and it is not surprising that it cleared up within one month.  However, the record shows that the Veteran reported prostate problems before and after the positive gonorrhea lab report.  Moreover, all the examiners during service specifically noted prostatitis and/or urethritis in their diagnoses.  

At the Veteran's personal hearing in June 2012, he testified that his doctors in service told him that the initial diagnosis of gonorrhea was a misdiagnosis.  This would account for the multiple references to prostatic and bladder conditions in service, and, it would explain why there are no diagnoses of gonorrhea noted in the record to support the positive lab result.  It would also explain why the VA examiner in April 2012 felt that the Veteran's antibiotic dose in service was "insufficient" to treat gonorrhea.  Perhaps this dose of Penicillin was sufficient to treat a prostate/urethral infection, which is what is diagnosed in the record, and which correlates with the Veteran's testimony that the doctors initially misdiagnosed gonorrhea.  Moreover, even if the Veteran did have gonorrhea, that alone, does not discredit the Veteran or lessen the likelihood that he also had a chronic genitourinary disability during service.  Simply because there is a lack of treatment does not necessarily mean that the Veteran was not experiencing symptoms.  Also at the personal hearing, the Veteran testified, in great detail, as to all of the post-service treatment and symptoms experienced since his discharge from service in 1957.  In so doing, the Veteran painted a clear picture of continuity of symptoms and treatment since 1957.  The VA examiner in April 2012 failed to take any of the Veteran's reports of continuity of symptoms since service into consideration.  The VA examination in April 2012 therefore carries no probative value.  

In sum, there is evidence of an in-service prostatitis and/or urethritis, and possibly gonorrhea as well; and, there is credible evidence of continuity of symptoms since service.  There is a current diagnosis of chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis.  Finally, there is competent and probative evidence of a nexus between the Veteran's current disabilities and his in-service prostate/urethral problems.  
Although the Veteran's post-service medical record is negative for treatment for genitourinary problems until the early 1980's, this does not necessarily mean that the Veteran was not suffering from the symptoms during those intervening years.  Importantly, the Veteran explained that he was treated during those years, but all pertinent records have since been destroyed.  These assertions are supported by the private medical records which all confirm that the Veteran has a "long history" of prostate problems.  

Furthermore, the Veteran's treating urologist has provided a competent and detailed medical opinion based on sound medical principles explaining a medical link between the Veteran's symptoms in service and his current disabilities.  In sum, the evidence in favor of the claim outweighs the negative evidence in this case.  As previously noted, the two VA opinions carry no probative value because they fail to consider the Veteran's competent and credible testimony regarding continuity of symptoms and they do not consider all of the evidence of record.  Given the medical evidence as documented above, the lay statements, and the private medical opinion, there is no reason to doubt the Veteran's credibility with regard to his lay statements regarding continuity of symptoms of prostatitis and urethritis since service.  

As there is no reason to doubt the Veteran's credibility with regard to the onset of genitourinary disabilities and continuity of symptoms, and because the Veteran's private treating physician has indicated that the Veteran's current disease process likely began with his in-service chronic prostatitis and/or urethritis, even assuming that the Veteran may also have had gonorrhea at one point during service, all reasonable doubt is resolved in the Veteran's favor and service connection for chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis is warranted.  In other words, there is continuity of symptoms since service, and a medical professional has linked the disability in service to the current disability.  As such, the criteria to grant this claim are satisfied.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's genitourinary condition had its onset during service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis is warranted.  


ORDER

Service connection for chronic prostatitis, chronic urethritis, interstitial cystitis associated with chronic prostatitis and/or chronic urethritis, and pelvic pain syndrome associated with chronic prostatitis and/or chronic urethritis is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


